     Case 2:14-cr-00069-LMA-DMD Document 185 Filed 08/18/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                         CRIMINAL ACTION

VERSUS                                                                        No. 14-69

NASER YOUSEF GHEITH                                                        SECTION I


                                ORDER & REASONS

      Defendant Nasar Yousef Gheith’s (“Gheith”) has submitted a motion1 for

appointment of legal counsel; to file a rebuttal to the government’s opposition to his

motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i); 2 and to be

included in the provisional class in a case in the United States District Court for the

Central District of California.3 The motion is denied in part, granted in part, and

dismissed without prejudice in part. The Court will address each request in turn.

                                           I.

      Gheith states that his attorney of record has retired, and he asks whether the

Court will be assigning him a new attorney. 4 The Court treats this inquiry as a

request for the appointment of counsel. That request is denied.

      There is no constitutional right to appointed counsel in post-conviction

proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“[T]he right to

appointed counsel extends to the first appeal of right, and no further.”). In the context




1 R. Doc. No. 184-1, at 4.
2 Id. at 3.
3 Id. at 5.
4 Id. at 4.
     Case 2:14-cr-00069-LMA-DMD Document 185 Filed 08/18/20 Page 2 of 5



of 18 U.S.C. § 3582(c)(2) motions, which are analogous to compassionate release

motions pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) like Gheith’s, “the Fifth Circuit has

held that defendants have no statutory or constitutional right to counsel.” United

States v. Joseph, No. 15-307, 2020 WL 3128845, at *1 (E.D. La. June 12, 2020) (Vance,

J.) (citing United States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995); United

States v. Moore, 400 F. App’x 851, 852 (5th Cir. 2010) (per curiam)).

       “Although a defendant in a § 3582(c) motion does not have a statutory or

constitutional right to appointment of counsel, the Court may appoint counsel in the

interest of justice.” United States v. Mogan, No. 14-040, 2020 WL 2558216, at *4 n.29

(E.D. La. May 20, 2020) (Morgan, J.) (quoting United States v. Rodriguez, No. 10-17,

2015 WL 13664966, at *2 (S.D. Tex. Aug. 20, 2015) (citing United States v. Robinson,

542 F.3d 1045, 1051–52 (5th Cir. 2008))); see also 18 U.S.C. § 3006A(a)(2) (allowing

appointment of counsel under certain circumstances when “the court determines that

the interests of justice so require”). The interests of justice do not require that counsel

be appointed where a “[defendant’s] . . . motion d[oes] not involve complicated or

unresolved issues” or where a defendant proves capable of representing himself pro

se. See Joseph, 2020 WL at *2 (quoting Moore, 400 F. App’x at 852 (addressing a §

3582(c)(2) motion on appeal)) (internal citation and alterations omitted);

       The interests of justice do not require that the Court appoint counsel for

Gheith. The motion at issue is not complex, see United States v. Drayton, No. 10-

20018, 2020 WL 2572402, at *1 (D. Kan. May 21, 2020) (“[A] claim for compassionate

release is not particularly complex factually or legally.”), and Gheith has proven fully



                                            2
     Case 2:14-cr-00069-LMA-DMD Document 185 Filed 08/18/20 Page 3 of 5



capable of representing himself on the matter pro se.5 See United States v. Delco, No.

09-57, 2020 WL 4569670, at *2–3 (E.D. La. Aug. 7, 2020) (Ashe, J.) (declining to

appoint counsel to a defendant seeking compassionate release, observing that there

was “[no] . . . indication” that the defendant, who had submitted a twenty-two page

brief, was “incapable of adequately presenting his motion pro se.”); see also United

States v. Hames, No. 09-39, 2020 WL 3415009, at *1 (E.D. Tex. June 19, 2020)

(denying appointment of counsel for defendant seeking compassionate release who

submitted a well-reasoned, albeit ultimately unsuccessful brief, and provided no basis

to suggest that appointment of counsel would help him obtain relief).



                                         II.

      Gheith also requests that the Court “not issue a ruling on my motion until after

receiving my rebuttal.”6 The Court interprets this request as a motion for leave to

file a memorandum in reply to the government’s opposition7 to his motion for a

sentence reduction. On August 3, 2020, Gheith wrote that the reply would be “ready

for the Court’s review no later than August 12, 2020.”8 The Court received Gheith’s

reply on August 10, 2020.9 Accordingly, the Court will grant Gheith’s leave to file a

reply memorandum in support of his motion for a sentence reduction.



5 See R. Doc. Nos. 176 & 178 (providing cogent arguments seeking compassionate
release, providing supporting documentation, and making additional requests of the
Court).
6 R. Doc. No. 184-1, at 1.
7 R. Doc. No. 180.
8 R. Doc. No. 178.
9 R. Doc. No. 184.



                                          3
        Case 2:14-cr-00069-LMA-DMD Document 185 Filed 08/18/20 Page 4 of 5




                                          III.

         Finally, Gheith requests that the Court add him to the “Provisional Class” in

Torres v. Milusnic, No. 20-04450, 2020 WL 4197285 (C.D. Cal. July 14, 2020)

(granting preliminary class certification in class action challenging the conditions of

confinement at FCI Lompoc as violative of the Eighth Amendment pursuant to 28

U.S.C. §§ 2241, 2243, 1331, and 5 U.S.C. § 702). Gheith, who is incarcerated at FCI

Lompoc, asserts that he qualifies for inclusion in that class because of his alleged

obesity, shortness of breath, and history of smoking.10 The Court does not have

jurisdiction over this matter; Gheith should instead direct this request to the United

States District Court of the Central District of California.



                                          IV.

         Accordingly,

         IT IS ORDERED that Gheith’s request for the appointment of counsel is

DENIED.

         IT IS FURTHER ORDERED that Gheith’s motion for leave to file a reply

memorandum in support of his motion for a sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) is GRANTED.




10   R. Doc. No. 184-1, at 5.

                                           4
    Case 2:14-cr-00069-LMA-DMD Document 185 Filed 08/18/20 Page 5 of 5



      IT IS FURTHER ORDERED that Gheith’s request to be added to the

provisional class in Torres v. Milusnic, No. 20-04450, 2020 WL 4197285 (C.D. Cal.

July 14, 2020) is DISMISSED WITHOUT PREJUDICE.

      New Orleans, Louisiana, August 18, 2020.


                                        _______________________________________
                                                  LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




                                       5
